The plaintiff in error, hereinafter called defendant, was convicted in the county court of Greer county of selling intoxicating liquor, and was sentenced to pay a fine of $250 and to serve 30 days in the county jail.
Judgment was rendered in March, 1930, and the appeal was lodged in this court in May, 1930. No brief in support of the appeal has been filed. Where an appeal is prosecuted to this court and no brief in support of the petition in error is filed and no appearance for oral argument made, this court will examine the record for jurisdictional errors, and will read the evidence to ascertain if it reasonably supports the judgment, and, if no fundamental error is apparent and the evidence is sufficient, the case will be affirmed.
The case is affirmed.
CHAPPELL, J., concurs. EDWARDS, J., absent, not participating.